Citation Nr: 1228164	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  06-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of major right elbow surgery, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2010 for further development, including a VA examination.  

As a result of the VA examination, the RO issued a December 2011 rating decision in which it granted service connection for traumatic peripheral neuropathy of the right upper extremity.  The RO assigned a 30 percent rating dating back to November 1, 2004 (the date of the original claim).    

The Veteran presented testimony at a Board hearing in June 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran, at his November 2010 VA examination, stated that he could not work due to his service-connected right elbow.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

Additionally, the Board notes that the Veteran submitted a June 2010 statement in support of the claim (VA Form 21-4138) in which he raised the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and kidney stones.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that in January 2005, the RO granted service connection for left carpal tunnel syndrome, and assigned a 10 percent rating effective November 2004.  The RO also granted service connection for right carpal tunnel syndrome, and assigned a 0 percent rating effective November 2004.  The Veteran submitted a notice of disagreement with the assigned ratings.  He was issued a statement of the case.  In November 2006, the Veteran specified that he was appealing the ratings assigned for the right elbow and for his right carpal tunnel syndrome.  In an October 2007 rating decision, the RO granted a higher 10 percent rating for right carpal tunnel syndrome, effective November 2004.  In January 2009, the Veteran expressed his satisfaction with the assigned rating.  Thereafter, during the Veteran's June 2010 hearing, the issue on appeal was clarified as including only the issue of a higher rating for the right elbow.  The Board notes that the current issues for appellate review are as noted on the cover page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim was remanded in October 2010 in large part due to the Veteran's insistence that the previous examination had not adequately addressed the DeLuca factors (particularly pain).  The Board remanded claim so that the Veteran could undergo another VA examination.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  
  
The Veteran underwent a new VA examination in November 2010.  However, the examination report offered conflicting information regarding DeLuca factors.  Upon examination, the examiner conducted range of motion testing and stated that there was "no complaint of pain."  However, the examiner also noted that the Veteran complained that the elbow "hurts daily, mild to moderate."  It was also noted that the Veteran's current treatment includes Percocet (which is prescribed for moderate to severe pain).  

Likewise, the examiner stated that Veteran does not experience flare-ups.  However, he then noted that Veteran's right elbow pain increases daily without apparent cause.  These increases of pain may constitute flare-ups.

Finally, the examiner stated that there was no weakness, fatigability, incoordination, or lack of endurance.  However, the Veteran complained that he has difficulty opening heavy doors; he cannot throw a baseball; he cannot lift more than five pounds over his head; and he has to repeatedly switch hands when he is driving.  All of these complaints indicate that the DeLuca factors were at least present, even if they did not result in additional limitation of motion.  Finally, the examiner noted that the Veteran's functional impairment is moderate.

The Board finds that a new examination is warranted in order to resolve the inconsistencies in the VA examination report.  

Additionally, the Veteran's representative has pointed out (in its February 2012 Brief) that the orthopedic and nerve disabilities of the Veteran's right elbow have been rated; but that the disability to the muscle group has not.  It points out that pursuant to 38 C.F.R. § 4.56(a), an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved.  The examiner should render an opinion as to whether the Veteran's current disability is manifested by an open comminuted fracture with muscle or tendon damage.       

Finally, the Board notes that the Veteran testified, at his June 2010 Board hearing, that his elbow is manifested by nonunion and loss of bone.  He urged the Board to consider rating his disability under Diagnostic Code 5211.  The examiner should render an opinion as to whether the Veteran's right elbow disability is manifested by impairment of the ulna with nonunion in the upper half.  If so, the examiner should render an opinion regarding  whether the nonunion is (a) with false movement and loss of bone substance (1 inch or more) and marked deformity, (b) without loss of bone substance or deformity, or (c) with nonunion in the lower half.  

TDIU
The Veteran is currently service connected for peripheral neuropathy of the right upper extremity, rated 30 percent disabling; degenerative joint disease of the left knee, rated 10 percent disabling; degenerative joint disease of the right knee, rated 10 percent disabling; irregularity superior end plate L1 with levoscoliosis, rated 10 percent disabling; a right elbow surgical scar, rated 10 percent disabling; left carpal tunnel syndrome, rated 10 percent disabling; right carpal tunnel syndrome, rated 10 percent disabling; residuals of major right elbow surgery, rated 10 percent disabling; and sinusitis/allergic rhinitis, rated 0 percent disabling.  His combined rating is therefore 70 percent.  See 38 C.F.R. § 4.25.  

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected right elbow.

The Board notes that the VA examiner should render an opinion regarding whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   
 
2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right elbow disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

(a) If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to the Veteran's alleged weakness, fatigue, and incoordination, and flare-ups of pain.  

(b) The examiner should render an opinion as to whether the Veteran's current disability is manifested by an open comminuted fracture with muscle or tendon damage.  If so, the examiner must specifically identify such muscle/tendon damage and comment on its severity.  The examiner should state whether there is visible or measurable atrophy associated with any muscle damage which is related to the service-connected residuals of a right elbow injury.

(c) The examiner should render an opinion regarding whether the Veteran's elbow disability is manifested by impairment of the ulna with nonunion in the upper half: 

(i)  with false movement and loss of bone substance (1 inch or more) and marked deformity; or 

(ii) without loss of bone substance or deformity; or 

(iii) nonunion in the lower half.  

(d)  The physician should address whether the service-connected residuals of a right elbow injury includes (1) impairment of flail joint which includes joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius; (2) radius and ulna, nonunion of, with flail false joint; (3) radius impairment, including nonunion and/or malunion; (4) supination and/or pronation.  If any of the above is found, such should be described in detail.

(e) The examiner should render an opinion regarding whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  The examiner should note that the Veteran is currently service connected for peripheral neuropathy of the right upper extremity, rated 30 percent disabling; degenerative joint disease of the left knee, rated 10 percent disabling; degenerative joint disease of the right knee, rated 10 percent disabling; irregularity superior end plate L1 with levoscoliosis, rated 10 percent disabling; a right elbow surgical scar, rated 10 percent disabling; left carpal tunnel syndrome, rated 10 percent disabling; right carpal tunnel syndrome, rated 10 percent disabling; residuals of major right elbow surgery, rated 10 percent disabling; and sinusitis/allergic rhinitis, rated 0 percent disabling.  

Identify the impairment caused by each of the above service-connected disabilities.  Thereafter, comment on how such impairment impacts his ability (singly and jointly) to perform sedentary and manual type of position.  If additional examinations are needed to address these questions, such should be scheduled.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


      CONTINUE ON NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



